Title: From George Washington to Major General Israel Putnam, 18 January 1779
From: Washington, George
To: Putnam, Israel


Dear Sir.
Head Quarters Philadelphia 18th Jany 1779.

I have before me your favor dated thro’ mistake the 31st Inst: and one of the 8th.
The mutiny of the Soldiers in Huntingtons brigade was on its first appearance of a very alarming nature, but I am in hopes from the success with which your spirited exertions were attended in dispersing them, that there is no danger of farther commotion.
The Conduct which a Commanding Officer is to observe in cases of this kind in general, is to use every means for discovering the Authors of the mischief—to inflict instant punishment on them—and reclaim the rest by Clemency—The impression made on the minds of the multitude by the terror of the example—and their inability to take any resolution when deprived of their Ring leaders—are a sufficient Security against farther attempts—Humanity and Policy unite in prescribing such limits to Capital Punishments, when the Crime has been so general.
With respect to the application in the present instance, and the doubt which arises from the foundation of Complaint which the men have, it is to be observed that their mode of pursuing Redress, is of so dangerous a tendency as to call for the exercise of wholesome Severity—and tho’ the circumstances may require it to be tempered with more lenity than in ordinary cases—such a subversion of discipline and Subordination cannot be passed unpunished—You will be best able to judge from the degree of culpability of those in confinement, what measures ought to be taken respecting them—if there are any proper subjects for execution among them—it is to be regretted that the matter has suffered any delay.
If the same causes should unluckily give birth to any future mutiny—the conduct abovementioned must be pursued—the severest and most summary example must be made of the Leaders—while a representation is made to the rest in firm and at the same time conciliating Language—that no measure compatible with our present circumstances is omitted for providing them—that Mutiny will not only be ineffectual in procuring a Remedy—but involve consequences infinitely worse than the evil complained of.
Instructions have been given to the Clothier to leave a proportion of Clothing at Springfield and Fish kill for the Troops on the East Side of Hudsons River—you will therefore know where to address your orders for such of the smaller articles of Cloths as the Troops under yr commd may have real occasion for—but as our resources are so inadequate to our wants, I must insist that you will grant no orders where the necessity and equity of the distribution are not manifest.
As the Papers relative to Capt. Scudder do not furnish me with a clear State of this Case—I must wave giving any decision on it. I am &.
